NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5038-17T2

FATMATA KAMARA,

          Plaintiff-Appellant,

v.

STATE OF NEW JERSEY,
DEPARTMENT OF LAW AND
PUBLIC SAFETY, DIVISION
OF STATE POLICE,

     Defendant-Respondent.
_____________________________

                    Submitted September 16, 2019 – Decided September 30, 2019

                    Before Judges Rothstadt and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Docket No. L-0100-18.

                    Fatmata Kamara, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Marvin L. Freeman, Deputy
                    Attorney General, on the brief).

PER CURIAM
      Plaintiff Fatmata Kamara appeals the trial court's May 25, 2018 order

granting defendant State of New Jersey's motion to set aside entry of default and

granting defendant's motion to dismiss plaintiff's complaint as time-barred.

Having reviewed the record in light of the governing legal principles, we affirm.

      We discern the following facts from the record. Plaintiff formerly worked

as a clerk typist for the New Jersey State Police (NJSP). She was terminated on

August 13, 2014 after a hearing regarding her behavior at work. 1 Plaintiff

participated in an arbitration with the State, and the arbitrator ruled in favor of

the State, issuing a report on October 11, 2017. 2

      On January 9, 2018, plaintiff filed a complaint against the State, alleging

that the State subjected her to "retaliation, harassment, transfer and then sent

[her] for fitness for duty, that resulted [in] remo[val] without a just cause," after

she reported an overtime record that she believed was inappropriate. Plaintiff

served defendant at the NJSP headquarters on February 2, 2018. On April 4,




1
  The facts leading to plaintiff's termination have not been verified. At the May
25, 2018 motion hearing, defendant's counsel stated, "The State takes no
position on the merits of [plaintiff's] termination."
2
   Plaintiff states that she participated in arbitration to "seek[] restoration with
the State." Defendant has not verified the purpose of the proceeding, and there
is nothing else in the record that discusses it.
                                                                             A-5038-17T2
                                         2
2018, she requested entry of default after receiving no answer from defendant.

Default was entered on the same day.

      On May 25, 2018, the trial judge entered an order vacating default because

plaintiff failed to effect service on the Attorney General's office as required by

Rule 4:4-4(a)(7). Regarding the motion to dismiss, the judge determined that

plaintiff's complaint asserted claims arising under the Conscientious Employee

Protection Act ("CEPA"), N.J.S.A. 34:19-1 to -8, and the Law Against

Discrimination ("LAD"), N.J.S.A. 10:5-1 to -42, based on the allegations of

harassment and retaliation. Applying the applicable statutes of limitations, the

judge concluded that plaintiff's claims were not timely filed, and dismissed

plaintiff's complaint. This appeal ensued.

      On appeal, plaintiff contends that the trial judge's dismissal of her

complaint should be reversed because her union contract provided her with

access to arbitration procedures to seek reinstatement, and until the arbitration

was concluded, her claims for retaliation and harassment did not accrue .

      This court reviews a grant of a motion to dismiss a complaint for failure

to state a claim de novo and applies the same standard under Rule 4:6-2(e) that

governed the trial court. Frederick v. Smith, 416 N.J. Super. 594, 597 (App.

Div. 2010). The court must "search[] the complaint in depth and with libera lity


                                                                          A-5038-17T2
                                        3
to ascertain whether the fundament of a cause of action may be gleaned even

from an obscure statement of claim . . . ." Printing Mart-Morristown v. Sharp

Elecs. Corp., 116 N.J. 739, 746 (1989) (quoting Di Cristofaro v. Laurel Grove

Mem'l Park, 43 N.J. Super. 244, 252 (App. Div. 1957)). This review "is limited

to examining the legal sufficiency of the facts alleged on the face of the

complaint." Ibid.

      A claim alleging a CEPA violation must be brought within one year of the

alleged violation. N.J.S.A. 34:19-5. A claim alleging a LAD violation must be

brought within two years of the cause of action accruing.         Rodriguez v.

Raymours Furniture Co., 225 N.J. 343, 356 (2016) (citing Montells v. Haynes,

133 N.J. 282 (1993)). The time of accrual depends on the type of conduct that

the plaintiff alleges violated the LAD. Alexander v. Seton Hall Univ., 204 N.J.

219, 228 (2010). "A discrete retaliatory or discriminatory act occurs on the day

that it happens." Ibid. (quoting Roa v. Roa, 200 N.J. 555, 567 (2010)). Such

acts include "[d]iscriminatory termination and other similar abrupt, singular

adverse employment actions" resulting from discrimination in violation of the

LAD. Ibid. (citing Roa, 200 N.J. at 569).

      Plaintiff contends that her claims are timely because her union contract

permitted her to seek a remedy for her alleged wrongful termination through


                                                                        A-5038-17T2
                                       4
arbitration. Plaintiff argues that because she participated in arbitration with the

State on October 11, 2017, her claims accrued on that date. There is no legal

support for plaintiff's contention that her obligation to file a timely complaint

against the State had to await the outcome of the arbitration. Although based on

similar facts, her complaint in this case is independent of the arbitration

proceeding. We conclude that the trial judge correctly determined that plaintiff's

claims arose under CEPA and LAD, as there are no other supporting causes of

action, and properly applied those statutes of limitations to her complaint.

      Plaintiff's retaliation and harassment claims arise out of conduct that

would have occurred through the end of her employment, which terminated on

August 13, 2014. Plaintiff's complaint does not allege any adverse employment

action that occurred after her termination. Consequently, under either CEPA or

LAD, plaintiff's claims accrued, at the latest, on August 13, 2014. Accordingly,

the trial court correctly concluded that when plaintiff filed her complaint on

January 9, 2018, both the one-year statute of limitations that applies to CEPA

claims and the two-year statute of limitations that applies to LAD claims had

expired.




                                                                           A-5038-17T2
                                        5
      To the extent we have not specifically addressed any remaining arguments

raised by plaintiff, we conclude they lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-5038-17T2
                                       6